RICHARDS, J.
This action was brought in the Wood Common Pleas to secure partition of several tracts of real estate, and resulted in a decree from which the plaintiff Jeanette Pratt appealed to the Court of Appeals.
The rights of the parties depend upon a determination as to the character of certain deeds, the plaintiff contending that the title conveyed by these deeds is a title by deed of gift, and the defendants contending that the title is one by purchase. One of these deeds recite a consideration of $5.00 and love and affection. Others recite $1.00 and other valuable consideration. The Court of Appeals held:
1. Deeds of this character constitute deeds of purchase and not deeds of gift. Brown v. Whaley, et al, 58 OS. 654.
2. It is urged that the grantor in one of the deeds executed a will at the same time that she executed and delivered the deed and that this shows the title intended to be conveyed was to be by way of gift. This court held directly contrary to that contention in the case of Kern v. Gardner, et al, OA. 3 Abs. 589; judgment affirmed by the Supreme Court, syl-labi reported in the case of Gardner et al v. Kerns, 4 Abs. 869.
3. The court finds against the contentions of Guy Pratt and Clifton Pratt and that the deed executed by them to William Kerr are valid conveyances for the property therein described.
Decree accordingly.
(Williams & Lloyd, JJ., concur.)